Name: Council Regulation (EEC) No 1494/85 of 23 May 1985 fixing, for the 1985/86 marketing year, the guarantee threshold for sunflower seeds and certain factors relating thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 6 . 85 Official Journal of the European Communities No L 151 / 19 COUNCIL REGULATION (EEC) No 1494 / 85 of 23 May 1985 fixing, for the 1985 / 86 marketing year , the guarantee threshold for sunflower seeds and certain factors relating thereto Whereas the consequences as regards the level of the target prices and intervention prices in the event of the guarantee threshold being exceeded should also be stated , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation No 136 / 66 /EEC of 22 September 1966 on the establishment of a common organization of the market in oils and and fats (*), as last amended by Regulation (EEC) No 231 / 85 ( 2 ), and in particular Article 24a thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas the fixing of a guarantee threshold for sunflower seed is required under Article 24a of Regulation No 136 / 66 / EEC ; Whereas the guarantee threshold should be in keeping with a medium-term policy ; whereas , in the light of market prospects , the guarantee threshold for 1 991 / 92 can be put at 1 800 000 tonnes ; Whereas , in the light of this medium-term policy and the level of production in recent years , the guarantee threshold for the 1985 / 86 marketing year should be fixed at 1 115 000 tonnes ; Article 1 1 . For the 1985 / 86 marketing year , the guarantee threshold referred to in Article 24a of Regulation No 136 / 66 / EEC is hereby fixed at 1 115 000 tonnes . 2 . If the Community production , recorded in accordance with Article 24a of Regulation No 136 / 66 /EEC, is greater than the guarantee threshold , there shall be a 2% reduction in the 1986 / 87 target prices and intervention prices for the first 100 000 tonnes in excess of the guarantee threshold , and a further 1 % reduction for each subsequent 50 000 tonnes , up to a maximum of 5 % . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 August 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (!) OJ No 172 , 30 . 9 . 1966 , p. 3025 /66 . ( 2 ) OJ No L 26 , 31 . 1 . 1985 , p. 12 . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p. 23 . ( 4 ) OJ No C 94 , 15 . 4 . 1985 .